DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheffelin et al. (U.S. pat. 5,448,818).
Scheffelin et al. teach the following claimed limitations:
Regarding independent Claim 1, a fluidic ejection cartridge (50) comprising a unitary integrally-formed body (10) of sintered/method of making/fabricating is not a limiting factor in a product claim/ metal (col. 3, lines 53-58) having an upper portion, a lower portion, a sidewall, and a bottom having a nosepiece (11), the body defining a reservoir (col. 3, lines 51-68, col. 4, lines 1-68, col. 5, lines 1-59 and Figs. 1, 2) (The metal being sintered metal is a process of the metal, therefore, the patentability of a product does not depend on its method of production (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). See MPEP §2113.
Regarding Claim 3, a lid (42, 44) comprising sintered/method of making/fabricating is not a limiting factor in a product claim/ metal (aluminum, col. 6, lines 32-42) disposed over and sealed to the upper portion of the body (col. 3, lines 51-68, col. 4, lines 1-68, col. 5, lines 1-59 and Figs. 1, 2).  (The metal being sintered metal is a process of the metal, therefore, the patentability of a product does not depend on its method of production (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). See MPEP §2113.
Regarding Claim 4, a chip in fluid flow communication with the reservoir (col. 5, lines 36-38). 
Regarding Claim 6, a volume of an ejectable fluid disposed within the reservoir (col. 5, lns 35-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheffelin et al. (U.S. pat. 5,448,818) in view of Teramoto et al. (U.S. 2015/0367647 A1).
Scheffelin et al. teach all claimed limitations except:
Regarding Claim 2, wherein the body comprises at least one of copper, copper alloy, iron steel, carbon steel, iron-copper steel, copper infiltrated steel, copper steel, iron-nickel steel, nickel steel, low alloy steel, hardened steel, diffusion alloyed steel, 300 series stainless steel, 400 series stainless steel, and soft magnetic alloy.
Regarding Claim 5, a filter disposed in the reservoir at the lower portion of the body.
Regarding Claim 7, wherein the ejectable fluid comprises at least one organic solvent selected from the group consisting essentially of alcohols, acetates, ketones, hydrocarbon solvents, halogenated solvents, and lactones, and not an aqueous- based solvent.
Regarding Claim 8, wherein the ejectable fluid comprises at least one organic solvent selected from the group consisting of methanol, ethanol, isopropanol, butanol, 1-methoyx-2-propanol, 2-butoxyethanol, ethyl acetate, butyl acetate, acetone, methyl ethyl ketone, methyl isobutyl ketone, benzene, toluene, xylene, hexane, petroleum, chloroform, diodomethane, N-ethyl-2-pyrrolidone, N-methyl- pyrrolidone, and y -butyrolactone, and not an aqueous-based solvent.
Regarding Claim 9, cartridge of claim 6, wherein the ejectable fluid is a printing ink and further comprises a pigment or dye.
Teramoto et al. teach the following claimed limitations:
Regarding Claim 2, wherein the body comprises at least one of copper, copper alloy, iron steel, carbon steel, iron-copper steel, copper infiltrated steel, copper steel, iron-nickel steel, nickel steel, low alloy steel, hardened steel, diffusion alloyed steel, 300 series stainless steel, 400 series stainless steel, and soft magnetic alloy (stainless steel, §0042). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize stainless steel, taught by Teramoto et al. into fluidic ejection cartridge taught by Scheffelin et al. for the purpose of improving its corrosion resistance.
Regarding Claim 5, a filter disposed in the reservoir at the lower portion of the body (703s, §0042 and Fig. 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to a filter, taught by Teramoto et al. into fluidic ejection cartridge taught by Scheffelin et al. for the purpose of improving the ejection reliability.
Regarding Claim 7, wherein the ejectable fluid comprises at least one organic solvent selected from the group consisting essentially of alcohols, acetates, ketones, hydrocarbon solvents, halogenated solvents, and lactones, and not an aqueous- based solvent (§§0014, 0087-0089). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize at least one organic solvent, taught by Teramoto et al. into fluidic ejection cartridge taught by Scheffelin et al. for the purpose of improving both storage and discharge stability even at a high solids content.
Regarding Claim 8, wherein the ejectable fluid comprises at least one organic solvent selected from the group consisting of methanol, ethanol, isopropanol, butanol, 1-methoyx-2-propanol, 2-butoxyethanol, ethyl acetate, butyl acetate, acetone, methyl ethyl ketone, methyl isobutyl ketone, benzene, toluene, xylene, hexane, petroleum, chloroform, diodomethane, N-ethyl-2-pyrrolidone, N-methyl- pyrrolidone, and y -butyrolactone, and not an aqueous-based solvent (§§0014, 0087-0089). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize at least one organic solvent, taught by Teramoto et al. into fluidic ejection cartridge taught by Scheffelin et al. for the purpose of improving both storage and discharge stability even at a high solids content.
Regarding Claim 9, wherein the ejectable fluid is a printing ink and further comprises a pigment or dye (§§0074, 0101). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to a filter, taught by Teramoto et al. into fluidic ejection cartridge taught by Scheffelin et al. for the purpose of improving the ejection reliability.
Response to Arguments
Applicant's arguments filed 9/5/22 have been fully considered but they are not persuasive. Specifically, Applicant’s arguments pointing out differences between the method disclosed by U.S. Patent No. 5,448,818 (“Scheffelin”) are not persuasive at least for the following two reasons.
Applicant states that “the printer cartridge is assembled from multiple pieces and held together by welding, adhesives, or press fitting. This complicated process cannot be reasonably described as creating a printer cartridge that is either "unitary" or "integrally- formed" in the same way that claim 1 of the present Applicant's invention describes a unitary, integrally-formed body of sintered metal”.
A body formed of sintered metal is inherently assembled from multiple pieces (this is how sintered metal is formed, - by sintering pieces of metal). So, if assembling a body “from multiple pieces” “cannot be reasonably described as creating a printer cartridge that is either "unitary" or "integrally- formed"”, then Claim 1 and all Claims dependent from it would be rejectable under 35 U.S.C §112 and/or 35 U.S.C §101.
The rejected claims 1-9 claim a product (a fluidic ejection cartridge) formed by a specific process. “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). No such evidence pertaining to the claimed fluidic ejection cartridge is presented. The facts, listed by Applicant, that sintered metals are known in some art(s), and so are their properties, and that US PTO has granted patents on products made of sintered metals, do not support “an nonobvious difference between the claimed product and the prior art product”. See MPEP §2113.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                          



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853